DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/21 and 9/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 7/7/21. These drawings are acceptable.

Specification
1.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Apparatus for Determining Prediction Mode with Mode Status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites, inter alia, "A computer-readable storage medium ". Normally, the claim would be statutory. However, the specification is silent of the description of the computer-readable storage medium. Therefore, the Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. However, the Examiner respectfully submits a claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents' Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, 14-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 2013/0266074).

Regarding claim 1, Guo discloses a prediction mode determining method (see 30 in fig. 6), comprising: determining a prediction mode status of a child node of a target node (see 374 in fig. 10A; e.g. see 204 in fig. 7) based on an area of the target node (see 368-370 in fig. 10A) and a split manner of the target node (see 372-374 in fig. 10A), wherein the prediction mode status comprises intra prediction mode only or inter prediction mode only (e.g. see “If video encoder 20 uses intra prediction to generate the predictive pixel block of a PU” in ¶ [0057]); and determining a prediction mode of the child node based on the prediction mode status of the child node (see 152 in fig. 6).

Regarding claim 5, Guo further discloses wherein the area of the target node is a product of a width and a height of the target node (see 60 in fig. 4A).

Regarding claim 6, Guo further discloses wherein the prediction mode status alternatively comprises no intra/inter prediction mode constraint (see 368-376 in fig. 10A).

Regarding claim 7, Guo further discloses wherein the determining a prediction mode of the child node based on the prediction mode status of the child node comprises: obtaining the prediction mode of the child node based on the prediction mode status of the child node by parsing the bitstream (e.g. see ¶ [0091]).

Regarding claim 8, Guo further discloses wherein the obtaining the prediction mode of the child node based on the prediction mode status of the child node by parsing the bitstream comprises: obtaining, in accordance with the prediction mode status of the child node is being intra prediction mode only, an intra prediction flag of the child node by parsing the bitstream, to determine an intra prediction mode of the child node (e.g. see ¶ [0091]); 

Regarding claim 9, Guo further discloses wherein the obtaining the prediction mode of the child node based on the prediction mode status of the child node by parsing the bitstream comprises: obtaining, in accordance with the prediction mode status of the child node being inter prediction mode only (e.g. see ¶ [0091]) 

Regarding claim 10, Guo further discloses wherein the method further comprises: obtaining, based on the prediction mode of the child node, a reconstructed picture corresponding to the child node (see 158 in fig. 6).

Regarding claim 11, Guo further discloses wherein the obtaining, based on the prediction mode of the child node, a reconstructed picture corresponding to the child node comprises: performing prediction on the child node based on the prediction mode (see 152 in fig. 6), to obtain a prediction picture of the child node; performing dequantization and/or inverse transform on residual information (see 154-156 in fig. 6), to obtain a residual picture of the child node, wherein the residual information is obtained by parsing the bitstream (see 150 in fig. 6); and superimposing the residual picture and the prediction picture (see 158 in fig. 6), to obtain the reconstructed picture corresponding to the child node.

Regarding claim 14, Guo further discloses wherein when the prediction mode status of the child node is no intra/inter prediction mode constraint, the prediction mode of the child node comprises an inter prediction mode or an intra prediction mode (see 152 in fig. 6).

Regarding claim 15, the claim(s) recite an apparatus (see fig. 6) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, Guo further discloses wherein the computer-readable storage medium stores instructions, and when the instructions are executed by a computing apparatus, a prediction mode determining apparatus is enabled to perform the method according to claim 1 (e.g., see ¶ [0012]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhang et al. (US 2021/0112248).

Regarding claims 2 and 16, Guo further discloses wherein the determining a prediction mode status comprises: obtaining, in accordance with an area of the child node being less than a preset threshold (see 368-370 in fig. 10A), the prediction mode status of the child node by parsing a bitstream (see 372 in fig. 10A), 
Although Guo discloses wherein that the area of the child node is less than the preset threshold comprises: binary tree split or quadtree split is used for the target node (see 38 in fig. 2A), it is noted that Guo does not provide the particular wherein the area of the child node is 64 pixels; 
However, Zhang discloses a block partitioning wherein the area of the child node is 64 of conditional thresholding (e.g. see ¶ [0075]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Zhang teachings of partition sizes into Guo portioning for the benefit of improving performance in video coding.

Regarding claims 3 and 17, Guo further discloses wherein the method further comprises: determining, in accordance with the area of the child node being greater than or equal to the preset threshold (see “Yes” in 368 of fig. 10A), that the prediction mode status of the child node is a prediction mode status of the target node (see 376 in fig. 10A).

Regarding claims 4 and 18, Guo further discloses wherein the obtaining the prediction mode status of the child node by parsing a bitstream comprises: obtaining a value of a prediction mode flag by parsing the bitstream (see split flags in fig. 7); and determining, in accordance with the value of the prediction mode flag being a first preset value (e.g. see ¶ [0091]), that the prediction mode status of the child node is intra prediction mode only (e.g. see ¶ [0091]); or determining, in accordance with when the value of the prediction mode flag being a second preset value (e.g. see ¶ [0091]), determining that the prediction mode status of the child node is inter prediction mode only (e.g. see ¶ [0091]), wherein the first preset value is different from the second preset value (e.g. see ¶ [0091]).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Tu et al. (US 2013/0336394).

Regarding claims 12-13, Guo does not disclose wherein when the prediction mode status of the child node is intra prediction mode only, the prediction mode of the child node comprises only an intra prediction mode; wherein when the prediction mode status of the child node is inter prediction mode only, the prediction mode of the child node comprises only an inter prediction mode.
However, Tu discloses a sub-block coding wherein when the prediction mode status of the child node is intra prediction mode only, the prediction mode of the child node comprises only an intra prediction mode (see gray block in fig. 10; e.g. ¶ [0138]); wherein when the prediction mode status of the child node is inter prediction mode only, the prediction mode of the child node comprises only an inter prediction mode (see white block in fig. 10; e.g. ¶ [0138]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Tu teachings of constrained prediction mode into Guo prediction mode for the benefit of properly reconstructing an image because the required reference pixels/frames may not be available for another mode.

	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Lee (US 2012/0211717), discloses sub-block coding with prediction mode.
2.	Yamamoto et al. (US 2019/0182498), discloses tree coding with signaling.
3.	Park et al. (US 11,140,390), discloses split mode coding.	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485